Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of printing with a photoreactive 3D printing system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2021.
Claim Objections
Applicant is advised that should claims 8-10 be found allowable, claims 15-17, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim 15 recites “further comprising a tension apparatus configured to induce a membrane tension on the tensioned membrane.” Claim 8 differs from claim 14 in that claim 14 recites “wherein the membrane is tensioned” while claim 8 recites “a tension apparatus configured to induce a membrane tension on the membrane.” By recited how the membrane is tensioned with the same structure as recited in claim 8, claim 15 recites all of the limitations of claim 8. Claims 9-10 depend from claim 8, claims 16-17 depend from claim 15. Claims 9 and 16 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the membrane is tensioned.” Claim 14 and claims 18-20 depending from claim 14 do not recite the structure that tensions the membrane. It accordingly is unclear if claim 14 recites structure that performs this function or if a method step is being recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland (US 2016/0137839).
Regarding claim 8, Rolland discloses a photoreactive 3D printing system ([0122], Fig. 2), comprising: a chassis (frame assembly 20, [0131], Fig. 2); an elevator system movably coupled to the chassis (vertical member 22, [0131], Fig. 2), wherein the elevator system comprises elevator arms (linear stage 19 connected to vertical member 22 by structures that constitute arms, Fig. 2); a z-stage coupled to the elevator system (linear stage 19, [0122], Fig. 2); 
a print platform mounted to the elevator arms (carrier 18, [0122], Fig. 2); 
a resin tub attached to the chassis (build chamber defined by wall 14 and flexible build plate 15 that is filled with liquid resin 16, [0122], Fig. 2), wherein the resin tub comprises a membrane (flexible build plate 15, [0122], Fig. 2); 
a tension apparatus configured to induce a membrane tension on the membrane (tension ring labeled in Fig. 8; [0365-74], see generally in Figs. 6-11); 
a volume of resin confined by the resin tub and the membrane (liquid resin 16 for embodiments of [0365-74], [0122], Figs. 2, 6, 9, 11); an illumination system (radiation source 11, [0122], Fig. 2); 
a plurality of sensors comprising at least two of: a z-stage position sensor (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24); a print platform force sensor (strain on 
wherein the print recipe comprises one or more of build geometry (shape, [0011] [0037] [0092] [0152]), illumination energy (irradiation intensity, [0140] [0142]), exposure time per layer (duration of irradiation, [0142]), print platform position (z-position of carrier, [0077-80], Figs. 21-24), print platform movement (speed of advance, [0140]), print platform velocity (speed of advance, [0140]; rate of speed of advance of carrier, [0142]), resin tub force (strain, [0140]), and resin chemical reactivity (expected consumption, [0141]),
wherein the system is configured to update the print recipe during a printing run based on input from at least two sensors of the plurality of sensors (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this will result in changes to the cited print recipe and sensors).  
Regarding claim 9, Rolland discloses wherein the tension apparatus further comprises a physical tension element configured to induce the membrane tension on the membrane (tension ring labeled in Fig. 8 pressed by a spring; [0365-74], see generally in Figs. 6-11).  
Regarding claim 10, Rolland discloses wherein the tension apparatus further comprises a tension ring configured to induce the membrane tension on the membrane (tension ring labeled in Fig. 8; [0365-74], see generally in Figs. 6-11).  
Regarding claim 11, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on an amount of print platform force on the print platform measured by the print platform force sensor 
Regarding claim 12, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on the position of the print platform measured by the z-stage position sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes sensed position of print platform (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24; measuring rate of speed of advance of carrier, [0142]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).  
Regarding claim 14, Rolland discloses a photoreactive 3D printing system ([0122], Fig. 2), comprising: a chassis (frame assembly 20, [0131], Fig. 2); an elevator system movably coupled to the chassis (vertical member 22, [0131], Fig. 2), wherein the elevator system comprises elevator arms (linear stage 19 connected to vertical member 22 by structures that constitute arms, Fig. 2); a z-stage coupled to the elevator system (linear stage 19, [0122], Fig. 2); 
a print platform mounted to the elevator arms (carrier 18, [0122], Fig. 2); 
a resin tub attached to the chassis (build chamber defined by wall 14 and flexible build plate 15 that is filled with liquid resin 16, [0122], Fig. 2), wherein the resin tub comprises a membrane (flexible build plate 15, [0122], Fig. 2); 
wherein the membrane is tensioned (tension ring results in tensioning of the membrane, labeled in Fig. 8; [0365-74], see generally in Figs. 6-11); 

a plurality of sensors comprising at least two of: a z-stage position sensor (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24); a print platform force sensor (strain on the carrier, [0140]); an accelerometer (measuring rate of speed of advance of carrier, [0142]); and a resin bulk temperature sensor ([0140] [0143]) and a print recipe comprising information for layers in a 3D printed part to be built (process control with a controller, [0138-39]), 
wherein the print recipe comprises one or more of build geometry (shape, [0011] [0037] [0092] [0152]), illumination energy (irradiation intensity, [0140] [0142]), exposure time per layer (duration of irradiation, [0142]), print platform position (z-position of carrier, [0077-80], Figs. 21-24), print platform movement (speed of advance, [0140]), print platform velocity (speed of advance, [0140]; rate of speed of advance of carrier, [0142]), resin tub force (strain, [0140]), and resin chemical reactivity (expected consumption, [0141]),
wherein the system is configured to update the print recipe during a printing run based on input from at least two sensors of the plurality of sensors (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this will result in changes to the cited print recipe and sensors).  
Regarding claim 15, Rolland discloses a tension apparatus configured to induce a membrane tension on the membrane (tension ring labeled in Fig. 8; [0365-74], see generally in Figs. 6-11). 

Regarding claim 17, Rolland discloses wherein the tension apparatus further comprises a tension ring configured to induce the membrane tension on the membrane (tension ring labeled in Fig. 8; [0365-74], see generally in Figs. 6-11).  
Regarding claim 18, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on an amount of print platform force on the print platform measured by the print platform force sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes print platform force sensor (strain on the carrier, [0140]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).  
Regarding claim 19, Rolland discloses the system is further configured to update the print platform movement in the print recipe during the printing run based on the position of the print platform measured by the z-stage position sensor (configuration achieved by suitable monitoring and feedback, [0138-47]; in embodiments this includes sensed position of print platform (sensor for sensing of z-position of carrier, [0077-80], Figs. 21-24; measuring rate of speed of advance of carrier, [0142]) and update to print platform movement (speed of advance, [0140]; rate of speed of advance of carrier, [0142])).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (US 2016/0137839) as applied to claims 8 and 14 above, respectively, and further in view of Lin (US 2015/0331402).
Regarding claim 13, Rolland discloses the system is further configured to update the illumination energy (intensity of irradiation, [0143]) in the print recipe during the printing run based on the temperature of the volume of resin measured by the suitable temperature sensor ([0143]).  
	Rolland teaches a system substantially as claimed. Rolland does not disclose a thermal image sensor to measure the temperature distribution of the volume of resin.
	However, in the same field of endeavor of optimizing the 3D printing of a stereolithography process, Lin teaches wherein the system is further configured to update the illumination energy in the print recipe during the printing run based on the temperature distribution of the volume of resin measured by the thermal image sensor (thermal imaging system with a database storing such information and continually improving the process including the power profile, [0028], [0033-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stereolithography system of Rolland to include the thermal imaging system of Lin because [0033-35] of Lin teaches including a thermal imaging system and optimizing print parameter based on machine learning which would improve optimization of printing performed by the system ([0003-04]).
Regarding claim 20, Rolland discloses the system is further configured to update the illumination energy (intensity of irradiation, [0143]) in the print recipe during the printing run 
	Rolland teaches a system substantially as claimed. Rolland does not disclose a thermal image sensor to measure the temperature distribution of the volume of resin.
	However, in the same field of endeavor of optimizing the 3D printing of a stereolithography process, Lin teaches wherein the system is further configured to update the illumination energy in the print recipe during the printing run based on the temperature distribution of the volume of resin measured by the thermal image sensor (thermal imaging system with a database storing such information and continually improving the process including the power profile, [0028], [0033-35]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stereolithography system of Rolland to include the thermal imaging system of Lin because [0033-35] of Lin teaches including a thermal imaging system and optimizing print parameter based on machine learning which would improve optimization of printing performed by the system ([0003-04]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rolland (US 9,453,142) teaches subject matter similar to Rolland (US 2016/0137839), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744               

/MARC C HOWELL/             Primary Examiner, Art Unit 1774